OPINION AND ORDER
Appellant Michael Russell was convicted on November 20, 2012, of Domestic Abuse in violation of Fort Peck Tribes Comprehensive Code of Justice, (“CCOJ”), Title VII, Section 245. He filed a timely Notice of Appeal. The matter was fully briefed and oral arguments were held on May 10, 2013. We affirm.
Appellant’s legal arguments are based on the assertion that he was convicted of Severe Domestic Abuse in violation of CCOJ Title VII, Section 244. That section provides in relevant part, “Any person who intentionally causes bodily injury of any kind to a family member or household member commits the offense of severe physical domestic abuse, punishable as a felony as per VII CCOJ 501(1).”
A review of the court file indicates that Appellant was convicted of Domestic Abuse in violation of CCOJ Title VII, Section 245. The victim was summoned to trial but did not attend. One witness testified for the prosecution, the police officer who came to the home following a report of domestic abuse. The officer testified as to the extent of the injuries he observed ;and to the health care the victim received after he transported her to the hospital.
; The decision of the trial court was supported by substantial evidence within the meaning of Title II Section 202. Therefore,
The Tribal Trial Court’s decision is affirmed.